internal_revenue_service number release date index number --------------------------- --------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-129484-10 date date x ----------------------------------------------------- ---------------------- a ----------------------------------------------------- ------------------------------------------ trust --------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ d1 state ------------------ ------------- dear ------------- this letter responds to the letter dated date and subsequent correspondence submitted on behalf of x by x's authorized representative requesting a ruling under the internal_revenue_code facts the information submitted states that x is disabled and eligible to receive public benefits x’s father a died d1 a owned two individual_retirement_accounts iras of which x and x's siblings are the designated beneficiaries x proposes to transfer x’s share of the iras to a newly established ira benefitting trust and the beneficiaries thereof plr-129484-10 trust is intended to be a special needs trust the terms of trust provide that x is the sole beneficiary of trust during x's lifetime the trustee shall apply so much of the net_income of trust for_the_use_of x as the trustee in its sole discretion shall determine is beneficial to x taking into consideration the best interest and welfare of x if the income from trust together with any other income and resources possessed by x including all governmental benefits is insufficient to provide for the benefit of x in the sole opinion of the trustee of trust the trustee is authorized to invade the principal for x’s benefit in general however the trustee may not invade the principal if such act will serve to deny discontinue reduce or eliminate any government entitlement or payment which x would otherwise receive the trustee shall accumulate and add to principal any net_income not so paid or applied upon x's death any remaining principal and undistributed_income of trust shall be distributed to state as reimbursement for assistance provided during x’s lifetime after reimbursement to the state all remaining principal and undistributed_income will be distributed to x’s issue or if there are no issue to x’s siblings then to their issue by representation law and analysis sec_691 of the code provides that the amount of all items of gross_income in respect of a decedent ird which are not properly includible in respect of the taxable_period in which falls the date of the decedent's death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent's_estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent's_estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent's_estate of such right sec_691 provides that if a right described in sec_691 to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of this paragraph the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to plr-129484-10 the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent sec_1_691_a_-4 of the income_tax regulations provides that if a right described in sec_691 is disposed of by gift the fair_market_value of the right at the time of the gift must be included in the gross_income of the donor revrul_92_47 1992_1_cb_198 holds that a distribution to the beneficiary of a decedent's ira that equals the amount of the balance in the ira at the decedent's death less any nondeductible_contributions is ird under sec_691 that is includable in the gross_income of the beneficiary for the taxable_year the distribution is received sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor's spouse held or accumulated for future distribution to the grantor or the grantor's spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor's spouse revrul_85_13 1985_1_cb_184 concludes that if a grantor is treated as the owner of a_trust the grantor is considered to be the owner of the trust assets for federal_income_tax purposes a grantor's receipt of the corpus of a_trust in exchange for an unsecured promissory note was treated as an unsecured borrowing of the trust corpus which caused the grantor to be treated as the owner of the trust under sec_675 the transfer of the trust assets in exchange for the note was not recognized as a sale for federal income purposes conclusions based solely on the facts and representations submitted we conclude that trust will be treated as owned by x under sec_671 and sec_677 therefore assuming the transfer of x's share of the iras to the trust is not a gift by x such transfer will not be a sale or disposition for federal_income_tax purposes or a transfer for purposes of sec_691 plr-129484-10 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion under sec_401 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representatives sincerely faith p colson faith p colson senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
